Case 8:20-cv-01183-JVS-JDE Document 38 Filed 08/04/20 Page 1 of 1 Page ID #:342



1
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
11
       EZ TRAVEL DISTRIBUTION, INC., Case No: 8:20-cv-01183-JVS-JDE
12                       Plaintiff,
13           vs.                                 Hon. James V. Selna

14     DOREMO GLOBAL                             ORDER GRANTING STIPULATED
       CORPORATION; EFRONTIER                    PROTECTIVE ORDER
15
       CORPORATION; ZHENG SHI; JIN
16     MINGTING; and JOHN DOE D/B/A
       EZ TRAVEL DISTRIBUTION INC.,
17
                        Defendants.
18
19
20         Having considered the Stipulated Protective Order (Dkt. 36, “Stipulation”) by
21   and between Plaintiff EZ Travel Distribution, Inc. and Defendant Doremo Global
22   Corporation, and good cause appearing,
23         IT IS HEREBY ORDERED that the Stipulation (Dkt. 36) is entered as an Order

24   of the Court.

25
26   Dated: August 4, 2020                          ___________________________
                                                    JOHN D. EARLY
27                                                  United States Magistrate Judge
28


                          Order Granting Stipulated Protective Order
